United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3422
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Sandra Risher,                          *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: August 12, 2002
                              Filed: August 15, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges
                            ___________

PER CURIAM.

       Sandra Risher pleaded guilty to making and uttering forged securities, in
violation of 18 U.S.C. § 513. The district court1 increased Risher’s offense level by
2 levels for abuse of a position of private trust, granted her a downward departure,
and sentenced her to 15 months imprisonment, 3 years supervised release, and
restitution in the amount of $273,525.95. On appeal, Risher argues that the district
court erred in applying the abuse-of-trust increase.


      1
      The HONORABLE GARY A. FENNER, United States District Judge for the
Western District of Missouri.
      We conclude that the district court did not err. See United States v. Baker, 200
F.3d 558, 563 (8th Cir. 2000) (standard of review). The undisputed testimony of
Risher’s former employer at sentencing was sufficient to warrant application of the
increase. See United States v. Brelsford, 982 F.2d 269, 272 (8th Cir. 1992).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-